

Exhibit 10-a
To:
Viking Asset Purchaser No. 7 IC (the “Purchaser”)
Citicorp Trustee Company Limited (the “Programme Trustee”)

06 December 2016
Dear Sirs,
Extension of a receivables purchase agreement between the Purchaser, the
Programme Trustee and ourselves as Seller dated 28 June 2011 as amended, (the
“Receivables Purchase Agreement”).
We refer to the Receivables Purchase Agreement. We write to record the terms and
conditions upon which the parties have agreed to extend the Receivables Purchase
Agreement.
In the definition of Termination Event, sub-clause (a) which appears in Clause 1
of the Receivables Purchase Agreement shall be replaced by “January 31, 2017, is
reached”, which, for the avoidance of doubt, means that the Receivables Purchase
Agreement will terminate on 31 January 2017.
Please acknowledge your acceptance of the terms and conditions contained in this
Letter of Agreement by signing and returning the enclosed duplicate.
Yours faithfully,


for and on behalf of
Meritor HVS AB
/s/ Carl D. Anderson, II        
Carl D. Anderson, II
We accept the terms and conditions set out in the Letter of Agreement of which
the foregoing is the duplicate.


/s/ Michael Lombardi        
for and on behalf of
Viking Asset Purchaser No. 7 IC


/s/ David Mares            
for and on behalf of
Citicorp Trustee Company Limited


